
	
		I
		112th CONGRESS
		1st Session
		H. R. 2956
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Ms. Moore (for
			 herself and Ms. Fudge) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to provide for
		  additional criteria for the United States Postal Service to consider with
		  respect to closing or consolidating a post office, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Equitable Postal Service Access
			 Act.
		2.Amendments to
			 Post Office closure or consolidation procedures
			(a)In
			 generalSection 404(d) of
			 title 39, United States Code, is amended—
				(1)in paragraph
			 (2)(A)(i), by inserting before the semicolon the following: , including
			 whether such closing or consolidation will decrease access to postal or
			 nonpostal service offered at such post office in such community with respect to
			 elderly individuals, economically disadvantaged individuals, individuals with
			 limited mobility, or individuals without reliable and affordable access to the
			 Internet;
				(2)in paragraph
			 (2)(A)(v), by inserting before the semicolon the following: , including,
			 during the previous 5 years: the number of, and revenue derived from,
			 money-order transactions processed by such post office; the volume of
			 international mail processed by such post office; and the number of customers
			 served at such post office ;
				(3)by striking
			 paragraph (3) and inserting the following:
					
						(3)(A)Any determination of the
				Postal Service to close or consolidate a post office shall be in writing and
				shall include the findings of the Postal Service with respect to the
				considerations required to be made under paragraph (2). Such determination and
				findings shall be made available to individuals served by such post
				office.
							(B)With respect to the closing or
				consolidation of a post office located in a community where individuals listed
				in paragraph (2)(A)(i) reside, the analysis required under paragraph (2) shall
				include an assessment of the effect such closing or consolidation will have on
				such individuals.
							;
				and
				(4)by adding at the
			 end the following:
					
						(7)The Postal Service shall not close or
				consolidate a post office if such closing or consolidation would result in a
				disproportionate, unreasonable, or undue burden on a class of individuals
				listed in paragraph (2)(A)(i).
						(8)For purposes of this
				subsection—
							(A)an
				individual is economically disadvantaged if, with respect to the
				community in which such individual lives, at least 60 percent of the households
				have children who are eligible for free or reduced price lunches under the
				school lunch program under the Richard B. Russell National School Lunch Act (42
				U.S.C. 1751 et seq.);
							(B)the term elderly, used with
				respect to an individual, means age 65 or older;
							(C)the term post office
				includes a branch post office and a post office station;
							(D)whether an individual has limited mobility
				shall be determined by, with respect to the community in which such individual
				lives—
								(i)how accessible public
				transportation is, as measured by the availability of public transportation
				options in the community; the frequency of service on such options; and the
				time and distance required to access such options as a pedestrian; and
								(ii)the rate of highway motor vehicle
				ownership, as measured by, in the most recent American Community Survey
				published by the Bureau of the Census, the difference between the number of
				individuals in such community that own or lease a highway motor vehicle and the
				statewide average of individuals who own or lease such a vehicle;
								(E)in order to determine whether an
				individual has reliable and affordable access to the Internet, the Postal
				Service shall use the Internet Use Supplement in the most recent Current
				Population Survey published by the Bureau of the Census; and
							(F)in order to determine the statistical
				data required under this subsection with respect to a class of individuals
				listed in paragraph (2)(A)(i), the Postal Service may use any available data
				from local or State governments or the Federal
				Government.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to any post office—
				(1)that has been
			 determined to be necessary for closing or consolidation under section 404(d) of
			 title 39, United States Code; or
				(2)that is included
			 in a proposal—
					(A)to change the
			 nature of postal services on a nationwide or substantially nationwide basis;
			 and
					(B)for which the
			 Postal Service has requested an advisory opinion from the Postal Regulatory
			 Commission pursuant to section 3661(b) of such title.
					
